865 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allie LOCKRIDGE, Plaintiff-Appellant,v.Dr. DICKSON, Henry Ford Hospital;  Dr. A. Kamboris, HenryFord Hospital, Defendants-Appellees.
No. 88-1922.
United States Court of Appeals, Sixth Circuit.
Dec. 14, 1988.

Before KRUPANSKY and RYAN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's October 6, 1988, order directing her to show cause why her appeal should not be dismissed for lack of jurisdiction.  Her response states that she thought a retained attorney was representing her in the district court.


2
It appears from the record that the final order dismissing Dr. Kamboris was entered July 7, 1988.  Although the complaint named two defendants, it was not served on Dr. Dickson and he is not considered a party to the action.   See Loman Dev.  Co. v. Daytona Hotel & Motel Suppliers, Inc., 817 F.2d 1533, 1536 (11th Cir.1987);  Nagle v. Lee, 807 F.2d 435, 438 (5th Cir.1987);  Bristol v. Fibreboard Corp., 789 F.2d 846, 847 (10th Cir.1986) (per curiam);  Patchick v. Kensington Publishing Corp., 743 F.2d 675, 677 (9th Cir.1984) (per curiam)  The notice of appeal filed on September 5, 1988 was 28 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.